Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Application Status
This action is responsive to Applicant’s amendments filed 12/17/2021.
Claims 1-11 are currently pending. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an Examiner’s statement of reasons for allowance: The prior art has been found to disclose related balers for forming bale materials into bales. For example, Quartaert (US 5,115,734) teaches a method for forming bale material into a bale, said method comprising the steps of: providing a baler (1), said baler comprising a housing including a fixed portion (2) and a door (12), a series of rollers (10) disposed within said housing, a plurality of belts (9) disposed about said rollers, a wrap feeder (22) for feeding a wrap material about said bale material, and means (11) for rotating at least one of said rollers; feeding bale material into said housing (see FIGS. 4 and 5); rotating said bale material between said belts (col. 8, lines 36-43); compressing said bale material (col. 8, lines 36-43); engaging said wrap feeder to feed a wrap material around said bale material (see FIG. 4); providing tension on said wrap material while said wrap material is being wrapped about said bale material (e.g. col. 7, last paragraph; tensioning of the wrap material described throughout the reference); cutting said wrap material (via cutter 72); and opening said door of said housing to release a wrapped bale (shown in FIG. 4). Quartaert however, fails to disclose the method compatible with a hopper on an upper portion of said housing for receiving bale material. As Applicant correctly points out in the remarks, this type of modification would render Quartaert’s assembly inoperable since there would be no unobstructed path for the material to feed into the baling cavity. While KR 20140063980 does disclose an upper hopper 20, it does not teach the entirety of the method steps of claim 1.
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731